Citation Nr: 0018087	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-03 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected panic disorder without 
agoraphobia, currently rated as noncompensably disabling.

2.  Entitlement to service connection for upper respiratory 
infection and sinusitis.

3.  Entitlement to service connection for residuals of left 
knee strain.

4.  Entitlement to service connection for left ear 
disability.

5.  Entitlement to service connection for residuals of 
corneal abrasion of the right eye.

6.  Entitlement to service connection for residuals of low 
back strain.

7.  Entitlement to service connection for urinary tract 
infection.

8.  Entitlement to service connection for residuals of 
reaction to typhoid vaccination.

9.  Entitlement to service connection for myopia.

10.  Entitlement to service connection for a personality 
disorder with avoidant features.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 until 
January 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1996 of the Houston, Texas Regional 
Office (RO) which denied service connection for upper 
respiratory infection and sinusitis, residuals of left knee 
strain, left ear disability, residuals of corneal abrasion of 
the right eye, residuals of low back strain, urinary tract 
infection, residuals of reaction to typhoid vaccination, 
myopia, and a personality disorder with avoidant features.  
Service connection was established, however, for panic 
disorder without agoraphobia and a noncompensable evaluation 
was assigned, effective January 11, 1996.  The veteran 
perfected appeals with respect to the denials of service 
connection as well as to the initial evaluation assigned for 
her service-connected panic disorder without agoraphobia.  
The veteran has since relocated to an area served by the 
Boston, Massachusetts, RO.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.

(The claim regarding the propriety of the initial evaluation 
assigned for the veteran's service-connected panic disorder 
without agoraphobia is addressed in the remand portion of 
this decision.) 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for upper 
respiratory infection/sinusitis, residuals of left knee 
strain, left ear disability, residuals of corneal abrasion of 
the right eye, residuals of low back strain, urinary tract 
infection, and residuals of reaction to typhoid vaccination 
are not supported by cognizable evidence demonstrating that 
the claims are plausible or capable of substantiation.

2.  Myopia is not a disease within the meaning of applicable 
legislation for disability compensation purposes.

3.  A personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.


CONCLUSIONS OF LAW

1.  The claims of service connection for upper respiratory 
infection/sinusitis, residuals of left knee strain, left ear 
disability, residuals of corneal abrasion of the right eye, 
residuals of low back strain, urinary tract infection, and 
residuals of reaction to typhoid vaccination are not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Myopia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9 (1999).

3.  A personality disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(c), 4.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection for upper respiratory 
infection/sinusitis, residuals of left knee strain, left ear 
disability, residuals of corneal abrasion of the right eye, 
residuals of low back strain, urinary tract infection, and 
residuals of reaction to typhoid vaccination

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran contends that service connection should be 
granted for upper respiratory infection and sinusitis, 
residuals of left knee strain, left ear disability, residuals 
of corneal abrasion of the right eye, residuals of low back 
strain, urinary tract infection, residuals of reaction to 
typhoid vaccination, myopia and a personality disorder.  She 
asserts that she received treatment for such symptoms in 
service and continues to have disability related thereto for 
which service connection should now be granted by the Board.  
The veteran also requests that she be afforded a VA 
examination with respect to these claims.

A review of the service medical records shows that the 
veteran was indeed treated during active duty for such 
complaints.  Further, she reports that she suffers from 
continuing residuals or disability in each respect.  However, 
as the RO pointed out in its September 1996 rating action 
that denied entitlement to service connection for these 
conditions, there is no medical evidence showing that the 
veteran currently suffers from any of these disabilities.  
Moreover, even assuming the credibility of the veteran's 
assertions of continuity of chronic symptomatology of each of 
these conditions, she is still required to produce competent 
medical evidence linking each of the claimed conditions to 
service.  As such, even accepting as credible the veteran's 
assertions of continuing symptoms since service, for purposes 
of the well-grounded claim analysis, there still is no basis 
for establishing the claims as plausible in the absence of a 
nexus between symptoms in and since service and the veteran's 
disability.  As a lay person without appropriate medical 
training and expertise, she is not competent to relate her 
symptoms to any chronic disorder or otherwise provide a nexus 
between a current problems and service.  See Hodges v. West, 
13 Vet. App. 287, 291-93 (2000); Voerth v. West, 13 Vet. 
App. 117, 120 (1999).

The Court's decision in Hodges is instructive.  In that case, 
the Court determined that, although the veteran's stomach 
condition was noted during service and there was "abundant" 
evidence of post-service continuity of "stomach-disorder 
symptomatology" based on the appellant's own accounts, as 
well as medical corroboration of continuous stomach problems, 
the veteran's claim was not well grounded.  The Court stated 
that, although there was sufficient evidence to satisfy the 
first two elements of a well grounded claim under section 
3.303(b), the veteran had not submitted sufficient evidence 
of nexus between the present disability and the post-service 
symptomatology.  In doing so, the Court acknowledged that his 
in-service symptoms appeared to be very similar to the 
symptoms that he reported at a post-service examination and 
there was a complete absence of medical evidence showing a 
common underlying cause of those symptoms.  Id. at 291-93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for 
upper respiratory infection/sinusitis, residuals of left knee 
strain, left ear disability, residuals of corneal abrasion of 
the right eye, residuals of low back strain, urinary tract 
infection, and residuals of reaction to typhoid vaccination, 
the claims are not plausible, and, hence, not well grounded.  
Under these circumstances, the Board finds that the veteran 
has not met her initial burden of submitting evidence of a 
well grounded claims for service connection therefore the 
claims must be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).  

In making these determinations, the Board acknowledges that, 
as pointed out by the veteran, she has not been afforded a 
post-service VA examination with respect to any of the 
claimed disabilities.  However, in the absence of well-
grounded claims, VA is under no duty to assist the veteran in 
the development of the facts pertinent to the claim, Morton 
v. West, 12 Vet. App. 477 (1999), including having the 
veteran undergo an additional examination, Yabut v. Brown, 6 
Vet. App. 79 (1994).  Furthermore, the Board is not aware of 
the existence of any evidence, which, if obtained, would 
render the claim well grounded.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  Indeed, in a statement 
received at the RO in February 1997, the veteran specifically 
reported that she was not receiving any formal medical care.

The Board views its (and the RO&IC's) discussion above as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claims for service connection for the 
claimed disabilities and the reasons why the current claims 
are inadequate.  See Robinette v. Brown,  8 Vet. App. 69, 77-
78 (1995).

II.  Service connection for myopia and a personality 
disorder.

The service medical records reflect that the veteran 
underwent medical board proceedings in July 1995 where it was 
determined that after careful evaluation of her original 
diagnostic evaluation and clinical treatment course, the most 
appropriate psychiatric diagnoses were panic disorder without 
agoraphobia and personality disorder, not otherwise 
specified, with avoidant and dependent features.  

Upon examination in May 1993 for entrance into service, the 
veteran's visual acuity was noted as 20/20 in each eye for 
both near and distant vision.  She sought treatment in August 
1995 for complaints of squinting to see things at distance, 
some blurring, and eyestrain of two to two and a half months 
with computer use.  Following evaluation, assessments of 
compound myopic astigmatism (defined as astigmatism in which 
all meridians are myopic, both principal meridians having 
their foci in front of the retina; Dorland's Illustrated 
Medical Dictionary 131 (26th ed. 1985) and accommodative 
dysfunction were rendered.  See also Dorland's at 863 
(defining myopia as an "error of refraction...").  Ocular 
health was reported to be good.  Glasses were prescribed.

The Board points in this instance that although a personality 
disorder and myopia were diagnosed in service, the law is 
clear that such disorders are not conditions for which VA 
compensation may be paid.  See 38 C.F.R. §§ 3.303(c), 4.9 
(1999) ("refractive error of the eye, personality 
disorder...are not diseases or injuries in the meaning of 
applicable legislation for disability compensation 
purposes.").  Where the law is dispositive as in this 
instance, the claim must be denied on the basis of absence of 
legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Consequently service connection for myopia and a personality 
disorder must be denied.  


ORDER

In the absence of evidence of a well-grounded claims, service 
connection for upper respiratory infection/sinusitis, 
residuals of left knee strain, left ear disability, residuals 
of corneal abrasion of the right eye, residuals of low back 
strain, urinary tract infection, and residuals of reaction to 
typhoid vaccination is denied.

Service connection for myopia is denied.  

Service connection for a personality disorder is denied.  


REMAND

Also before the Board is the veteran's claim regarding the 
propriety of the initial evaluation assigned for her service-
connected panic disorder without agoraphobia.  The Board 
observes that a notation in a supplemental statement of the 
case dated in July 1999 indicated that she failed to report 
for a VA examination scheduled at Houston, Texas, in April 
1999, evidence from which might have been material to the 
outcome of her claim for a higher rating.  Since the veteran 
has not had a VA examination of her service-connected 
psychiatric disorder since July 1997, the Board will extend 
to the veteran another opportunity to report for a 
psychiatric examination to ascertain the current disability 
picture pertaining to her panic disorder.  In doing so, 
however, the Board emphasizes that such an examination is 
necessary to properly adjudicate the veteran's claim.  
Failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

In addition, the Board notes that, during the course of this 
appeal, effective November 7, 1996, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for a higher rating, VA should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  VA, however, must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claim pursuant to the both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
The RO, however, has not considered the veteran's claim under 
both the former and revised applicable schedular criteria.  
This action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, if the claim is again denied, 
the RO must provide notice to the veteran of the revised 
applicable schedular criteria, and afford him an opportunity 
to respond with argument/evidence.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past 
treatment for her service-connected 
panic disorder without agoraphobia and 
should assist her in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  In notifying the veteran that 
arrangements are being made to schedule 
her to undergo further examination, the 
RO clearly should advise the veteran of 
the consequences of failure to report 
for the examination.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected panic disorder without 
agoraphobia.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should 
be reported in detail.  The examiner 
should provide a multi-axial assessment, 
including assignment of a GAF score and 
an explanation of what the score means.  
If more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to whether the symptomatology 
associated any such disorder(s) are 
distinct from those attributable to the 
service-connected panic disorder without 
agoraphobia, and, if so, the percentage 
or portion of the GAF representing 
impairment attributable solely to panic 
disorder without agoraphobia.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed in a typewritten 
report.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the veteran's claim 
regarding the propriety of the initial 
noncompensable evaluation assigned for 
her panic disorder without agoraphobia 
in light of relevant evidence of record, 
and all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand, including 
whether staged rating is appropriate in 
light of the Court's decision in 
Fenderson, and the revisions to 
Diagnostic Code 9403.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until she 
receives further notice.  She may, however, furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

